Filed 11/18/20 P. v. Irvin CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 THE PEOPLE,                                                             B301745
                                                                         (Los Angeles County
           Plaintiff and Respondent,                                      Super. Ct. No. ZM021280)

           v.

 ROBERT IRVIN,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles
County, Roger Ito, Judge. Affirmed.
         Christian C. Buckley, under appointment by the Court of Appeal,
for Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant Attorney
General, Paul M. Roadarmel, Jr., Supervising Deputy Attorney
General, and Allison H. Chung, Deputy Attorney General, for Plaintiff
and Respondent.
        The day before a court trial commenced on a petition filed by the
Los Angeles County District Attorney’s Office to determine whether
appellant Robert Irvin should serve an indeterminate term of
commitment under the Sexually Violent Predator (SVP) Act (Welf. &
Inst. Code, § 6600 et seq.),1 Irvin’s appointed defense counsel met with
petitioner’s counsel and the trial judge in chambers for a trial status
conference. During the off-the-record conference, as later confirmed in
open court, defense counsel agreed to proceed with a court trial rather
than a jury trial. Following trial, the court committed Irvin to an
indeterminate term of commitment after it found beyond a reasonable
doubt that Irvin was a sexually violent predator (§ 6600, subd. (a)(1)).
        On appeal, Irvin challenges the constitutionality of section 6603,
subdivision (f), which provides that if an SVP defendant or the
petitioning attorney “does not demand a jury trial, the trial shall be
before the court without a jury.” Irvin asserts that the statute violates
his federal and state due process “rights” to a judicial advisement and
personal waiver of his right to a jury trial. He bases these rights on the
reasoning set forth in People v. Blackburn (2015) 61 Cal. 4th 1113
(Blackburn), People v. Tran (2015) 61 Cal. 4th 1160 (Tran), and People v.
McKee (2010) 47 Cal. 4th 1172 (McKee), and the four-factor balancing
test used for determining whether certain due process protections
should be afforded to litigants in civil commitment proceedings. He also
contends that section 6603 violates equal protection principles because

1       Unspecified references to statutes are to the Welfare and Institutions
Code.


                                        2
the Mentally Disordered Offender (MDO) Act and the statutory scheme
for extending involuntary commitment for persons who previously
pleaded not guilty by reason of insanity (NGI), provide for similar civil
commitment proceedings, and expressly provide for judicial advisement
and personal waiver of the right to a jury trial.
     The Attorney General disputes these contentions and asserts that
Irvin forfeited his equal protection challenge for failing to raise it below.
     We agree with the Attorney General’s assertion, and conclude that
Irvin has forfeited his equal protection challenge. To the extent Irvin
asserts his trial counsel was ineffective for failing to raise that
challenge below, he has not demonstrated deficient performance or
resulting prejudice (i.e. that he would have demanded a jury trial).
     With regard to Irvin’s due process challenge, we conclude that a
judicial advisement and personal waiver of the right to a jury trial are
not constitutionally mandated in SVP proceedings. We therefore affirm
the judgment.


          FACTUAL AND PROCEDURAL BACKGROUND
I.   The Petition and Pretrial Proceedings
     On May 22, 2013, approximately four years before Irvin was
scheduled to be released from prison after committing a lewd or
lascivious act on a child under the age of 14 years (Pen. Code, § 288,
subd. (a)), a petition was filed petition seeking to commit Irvin as a
sexually violent predator. The petitioner alleged that Irvin had been
convicted on two separate occasions of committing lewd and lascivious
acts on a child under the age of 14; that Irvin has a diagnosed mental

                                      3
disorder; and that Irvin poses a danger to the health and safety of
others.2
      With the assistance of appointed counsel, Irvin waived reading of
the petition and statement of rights, and denied the allegations in the
petition. On May 9, 2014, the court found probable cause to believe that
Irvin was likely to engage in sexually violent predatory criminal
behavior upon his release, and ordered him to remain in custody
pending trial.
      According to a minute order dated September 25, 2019 (there is no
transcript), the court held a trial status conference “in-chambers with
the people and [Irvin’s] counsel present, off the record.” “Both sides
announce[d] ready and agree[d] to a court trial,” which the court set for
the next day.
      The next day, September 26, 2019, in open court and before the
petitioner called its first trial witness, the court addressed Irvin as
follows: “Mr. Irvin previously—the matter had been sent to this court
and we had an in chambers conference regarding the procedure with
which the case is going to be conducted. I’m sure that your attorney’s
already spoke[n] to you about that.” Irvin replied, “Yes.” The court
then asked the petitioner to call its first witness. Prior to resuming


2      A “‘[s]exually violent predator’ means a person who has been convicted
of a sexually violent offense against one or more victims and who has a
diagnosed mental disorder that makes the person a danger to the health and
safety of others in that it is likely that he . . . will engage in sexually violent
criminal behavior.” (§ 6600, subd. (a)(1).) A sexually violent offense includes
a felony conviction under Penal Code section 288, subdivision (a). (§ 6600.1.)


                                         4
trial the next day, Irvin personally waived his appearance for the
remainder of trial.


II.   The Petitioner’s Case
      In 1991, Irvin paid a six-year-old boy $1 to orally copulate his
penis for two minutes. Following a guilty plea, Irvin was sentenced to
three years imprisonment for committing a lewd act upon a child (Pen.
Code, § 288, subd. (a)).
      Within three months of being paroled in 1995, Irvin placed his
hands inside the clothing and touched the genitals of a four-year-old girl
and her six-year-old brother, and he exposed his erect penis and
masturbated in front of the children. Irvin again pleaded guilty to
committing a lewd act upon a child, and he admitted a five-year serious
felony enhancement. He was sentenced to 21 years imprisonment.
      During an SVP evaluation with the Department of State Hospitals
(DSH) in 2013, Irvin denied committing the 1991 and 1995 offenses. He
admitted, however, that he was addicted to sex, and had molested a
female child in 1989 when he was 19 years old. Following the
interview, the DSH evaluator believed Irvin had sexual fantasies of
children.
      Two SVP evaluators, Drs. Michael Musacco and Christopher
North (both psychologists) testified regarding Irvin’s diagnosed mental
disorder.3 Both evaluators concluded that Irvin suffered from a



3     “‘Diagnosed mental disorder’ includes a congenital or acquired
condition affecting the emotional or volitional capacity that predisposes the

                                       5
diagnosable mental disorder that predisposes Irvin to the commission of
criminal sexual acts: pedophilic disorder, with sexual attraction to both
males and females. Dr. Musacco scored Irvin on a Static-99R risk
assessment as average to above average.4 Despite the score, Dr.
Musacco believed Irvin posed a substantial risk of reoffending because
he had not participated in any treatment, he had denied the
commitment offenses, and he could not be safely treated in the
community. Dr. North also believed Irvin was likely to reoffend if
released,5 and posed a substantial danger to the health and safety of
others.


III.   Irvin’s Case
       Deborah Cotterman, an art therapist at Coalinga State Hospital,
began treating Irvin in 2017. She testified that Irvin had improved his
behavior through coping skills, including walking, watching television,
and crocheting.



person to the commission of criminal sexual acts in a degree constituting the
person a menace to the health and safety of others.” (§ 6600, subd. (c).)

4      The Static–99R identifies and assigns “numerical weights to
established facts about a particular offender, such as his or her age and
history of sexual convictions, as bases for predicting the likelihood he or she
will commit new sex offenses.” (People v. Shazier (2014) 60 Cal. 4th 109, 119.)

5     Dr. North also interviewed Irvin, who stated that he used to think of
himself as a pedophile. Irvin stated he did not participate in the Sex
Offender Treatment Program during his incarceration because he did not
think it would lead to his release, and he had outgrown his pedophilia.


                                       6
      Following his own interview with Irvin, defense evaluator Dr.
Christopher Fisher concluded that Irvin’s pedophilic disorder was in the
past despite the fact that the disorder was not in remission. Dr. Fischer
scored Irvin in the average category of risk in a Static-99R risk
assessment. In Dr. Fisher’s opinion, Irvin did not have serious
difficulty controlling his sexual behavior that would make him likely to
reoffend.


IV.   Court Finding and Commitment
      Following trial, the court found beyond a reasonable doubt that
Irvin was a sexually violent predator within the meaning of the SVP
Act. The court issued an order committing Irvin to the custody of the
DSH for an indeterminate term.
      Irvin filed a timely notice of appeal.


                              DISCUSSION
I.    The SVP Act
      When the Legislature enacted the SVP Act in 1995, “it ‘“expressed
concern over a select group of criminal offenders who are extremely
dangerous as the result of mental impairment, and who are likely to
continue committing acts of sexual violence even after they have been
punished for such crimes. . . . The [SVP] Act provides treatment for
mental disorders from which [these offenders] currently suffer and
reduces the threat of harm otherwise posed to the public. No punitive
purpose was intended.”’ (People v. Otto (2001) 26 Cal. 4th 200, 205
(Otto).) Civil commitment under the SVP Act ‘can only commence if,

                                      7
after a trial, either a judge or a unanimous jury finds beyond a
reasonable doubt that the person is an SVP’ (Cooley v. Superior Court
(2002) 29 Cal. 4th 228, 243 (Cooley))—that is, an individual who has
been convicted of a sexually violent offense against one or more victims
and who has a diagnosable mental disorder that makes it likely that he
or she will engage in sexually violent criminal conduct of a predatory
nature if released. (Id. at p. 236; see § 6600, subd. (a)(1).)” (People v.
Superior Court (Couthren) (2019) 41 Cal. App. 5th 1001, 1008.)
     The trial to determine whether a person should be civilly
committed as a sexually violent predator “is the last stage of a complex
administrative and judicial process.” (Cooley, supra, 29 Cal.4th at
p. 244.) The administrative process includes an extensive screening,
referral, and examination to determine whether the person meets the
criteria as an SVP. (See § 6601, subds. (a)-(i).)
     Once a petition has been filed with the superior court, the judge
must review the petition to determine if probable cause exists to believe
the person is likely to engage in sexually violent predatory criminal
behavior upon his release. (§ 6602, subd. (a).) A failure to find probable
cause leads to dismissal of the petition, whereas a finding of probable
cause requires a trial on the merits of the petition. (Ibid.)
     In the event of a trial, an SVP defendant “is entitled to a trial by
jury, to the assistance of counsel, to the right to retain experts or
professional persons to perform an examination on the person’s behalf,
and to have access to all relevant medical and psychological records and
reports.” (§ 6603, subd. (a).) The attorney “petitioning for commitment”
also “has the right to demand that the trial be before a jury.” (§ 6603,

                                      8
subd. (b).) “If the person subject to [the SVP Act] or the petitioning
attorney does not demand a jury trial, the trial shall be before the court
without a jury.” (§ 6603, subd. (f).) The court or jury (by unanimous
verdict) must determine beyond a reasonable doubt whether the person
is a sexually violent predator. (§§ 6603, subd. (f), 6604; see Cooley,
supra, 29 Cal.4th at p. 236.) The remaining provisions of the SVP Act
provide procedures for periodic review, treatment, and conditional or
unconditional release in the event the individual no longer meets the
criteria of a sexually violent predator. (§§ 6604.9–6609.3.)


  I.    An SVP Defendant Is Not Constitutionally Entitled to a Judicial
        Advisement and Personal Waiver of the Right to a Jury Trial

       Irvin challenges the constitutionality of section 6603, which
provides an SVP defendant with the right to a jury trial (subd. (a)), but
does not require the trial court to advise or obtain from the SVP
defendant a personal waiver of the right to a jury trial. Irvin does not
contend that an SVP defendant possesses a federal or state due process
right to a jury trial—the right is purely statutory. Instead, he contends
that an SVP defendant possesses federal or state due process “rights” to
(1) a judicial advisement of the statutory right to a jury trial, and (2) a
personal waiver of that right. He asserts a judicial advisement and
waiver are required by the reasoning of the California Supreme Court
decisions in Blackburn, supra, 61 Cal. 4th 1113, Tran, supra, 61 Cal. 4th
1160, and McKee, supra, 47 Cal. 4th 1172. He alternatively asserts
entitlement to these rights based on the four-factor test used to



                                     9
determine what due process procedures are due in civil commitment
proceedings. We disagree.


     A.    Blackburn, Tran, and McKee Do Not Compel A Judicial
           Advisement and Personal Waiver of the Statutory Right to a
           Jury Trial in SVP Proceedings

     As has been long recognized, a judicial advisement of a right, and
a personal waiver of that right, are procedural safeguards designed to
ensure that the person understands the right and can make an
intelligent decision whether to waive it. These safeguards are not
themselves inherent aspects of the right involved. (See People v.
Sivongxxay (2017) 3 Cal. 5th 151, 173, fn. 8 [waiver colloquy is a “‘a
procedural device; it is not a constitutional end or a constitutional
“right”’”]; Blackburn, supra, 61 Cal.4th at p. 1125 [“[t]he purpose of an
advisement is to inform the defendant of a particular right so that he or
she can make an informed choice about whether to waive that right”].)
     Whether a personal waiver of the right to a jury trial is compelled
as a matter of constitutional procedure depends on whether the right is
constitutional or statutory in nature. “The requirement of an express
waiver applies to the constitutional right to a jury trial, but not to jury
trial rights that are established only by statute.” (People v. French
(2008) 43 Cal. 4th 36, 46.) If an express waiver of the right to a jury
trial is not required, a judicial advisement of that right is also not
required. (See Blackburn, supra, 61 Cal.4th at p. 1125, quoting People
v. Barrett (2012) 54 Cal. 4th 1081, 1105 [“‘absent any requirement of a



                                     10
personal waiver, the person facing commitment has no need for an
express court advisement of the right to request a jury trial’”].)
     The right to a jury trial in an SVP proceeding is a statutory right,
not a constitutional right. (People v. Rowell (2005) 133 Cal. App. 4th 447,
452 (Rowell)) In particular, the constitutional right to a jury trial does
not apply to proceedings under the SVP Act, because those proceedings
are special proceedings that are civil in nature and unknown to the
common law. (Id. at pp. 451-452; accord, Corder v. Corder (2007) 41
Cal. 4th 644, 656, fn. 7 [constitutional right to jury trial does not apply
to actions in equity or to special proceedings, though the Legislature
may provide for a jury trial in these types of actions]; People v. Montoya
(2001) 86 Cal. App. 4th 825, 829, disapproved on another ground in
Blackburn, supra, 61 Cal. 4th 1113.) Thus, because an SVP defendant’s
right to a jury trial is based only on statute (§ 6603, subd. (a)), the
defendant is not constitutionally entitled to the safeguards of a judicial
advisement and a personal waiver. (Rowell, supra, 133 Cal.App.4th at
p. 452; cf. Blackburn, supra, 61 Cal.4th at p. 1147 (dis. opn. of Cantil-
Sakauye, C.J.) [“advisement and waiver errors are simply procedural
errors of a statutory nature”].)
     The decisions in Blackburn, Tran, and McKee, on which Irvin
relies, do not compel a different result. We begin with the companion
cases of Blackburn and Tran.
     Both Blackburn and Tran involved civil commitment proceedings
under the Mentally Disordered Offender (MDO) Act (Pen. Code, § 2960
et seq.) and proceedings for extending the involuntary commitment of a



                                     11
person originally committed after pleading not guilty by reason of
insanity (NGI) (id., § 1026 et seq.). In both decisions, the Court focused
on the “statutory scheme[s]” of the MDO Act and NGI statutes, which
(unlike the SVP Act) expressly require “the trial court to ‘advise the
person of his or her right to be represented by an attorney and of the
right to a jury trial’ and to hold a jury trial ‘unless waived by both the
person and the district attorney.’” (Blackburn, supra, 61 Cal.4th at
p. 1116, quoting Pen. Code, § 2972, subds. (a)(1) & (a)(2); see Tran,
supra, 61 Cal.4th at p. 1163 [“we address the meaning of nearly
identical language in the statutory scheme for extending the
involuntary commitment” of NGI defendants].)6 Recognizing that some
MDO and NGI defendants may lack the capacity to make a knowing
and voluntary waiver, the Court crafted an exception to the statutory
requirements of an advisement and personal waiver: courts must
judicially advise and obtain a personal waiver from MDO defendants
unless “the trial court finds substantial evidence that the defendant
lacks the capacity to make a knowing and voluntary waiver.”
(Blackburn, supra, 61 Cal.4th at pp. 1116, 1130; accord, Tran, supra, 61
Cal.4th at pp. 1163, 1167.)7


6      “The NGI statute provides that in a commitment extension proceeding,
‘the court shall advise the person named in the petition of the right to be
represented by an attorney and of the right to a jury trial,’ . . . and ‘[t]he trial
shall be by jury unless waived by both the person and the prosecuting
attorney.’” (Tran, supra, 61 Cal.4th at p. 1163, quoting Pen. Code, § 1026.5,
subds. (b)(3) & (b)(4).)

7    The Court based the exception on the approach taken in People v.
Masterson (1994) 8 Cal. 4th 965 (Masterson), which considered who may

                                         12
      Thus, the requirement of an advisement and waiver of the right to
a jury trial (absent substantial evidence of incapacity) established in
both Blackburn and Tran derives not from constitutional principles, but
from the express language of the MDO and NGI statutes, which
requires an advisement and personal waiver. (See, e.g. Blackburn,
supra, 61 Cal.4th at pp. 1117, 1121, 1124; Tran, supra, 61 Cal.4th at
pp. 1163, 1165, 1166.) By contrast, the express language of the SVP Act
does not require a judicial advisement or personal waiver of the
statutory right to a jury trial in SVP proceedings. “If the person subject
to [the SVP Act] or the petitioning attorney does not demand a jury
trial, the trial shall be before the court without a jury” (§ 6603, subd. (f),
italics added). If the Legislature had intended to “‘judicially ensure
that “the person” knows that he or she has the right to a jury trial’”
(Blackburn, supra, 61 Cal.4th at p. 1124), it would have included
statutory provisions similar to the MDO Act and NGI statutes.8


waive the right to a jury trial in a mental competency hearing. In Masterson,
the Court found the statutes governing mental competency hearings (Pen.
Code, §§ 1368, 1369) provided a “statutory, not constitutional” right to a jury
trial, and did not require a judicial advisement or address the issue of waiver.
(See Masterson, supra, at p. 969.) In light of that statutory right and the
nature of mental competency hearings (i.e. to determine a defendant’s
present mental competence), the Masterson Court held that defense counsel
may waive the right to a jury trial even over the defendant’s objection or
wishes to proceed by jury trial. (Id. at pp. 971-972, 974.)

8     Similar express statutory provisions requiring judicial advisement and
personal waiver of the right to a jury trial appear in conservatorship
proceedings under the Lanterman-Petris-Short Act. (See Conservatorship of
Heather W. (2016) 245 Cal. App. 4th 378, 383-384 [“Probate Code section 1828,
subdivision (a)(6) provides: ‘. . . the court shall inform the proposed
conservatee of all of the following . . . . The proposed conservatee has the

                                      13
      Like Blackburn and Tran, the third case on which Irvin relies,
McKee, is inapposite. In McKee, an SVP defendant raised several
constitutional challenges to provisions within the SVP Act, none of
which is at issue in this case. (See McKee, supra, 47 Cal.4th at
pp. 1188-1192.) Irvin relies on the court’s mention of a possible due
process issue in light of section 6608 not providing an SVP defendant
with access to experts whenever he or she petitions for release without
approval from the DSH. (Id at p. 1192.)9 However, the Court did not
reach the due process challenge to section 6608, and instead
“reasonably inferred” from another provision in the SVP Act (former
§ 6605, subd. (a)) that section 6608 provided for the appointment of
experts. (McKee, supra, at p. 1192 [“Although section 6605, subdivision
(a) does not explicitly provide for the appointment of the expert in
conjunction with a section 6608 petition, such appointment may be
reasonably inferred”].)
      Irvin fails to explain how the reasoning of McKee applies here, and
we are unable to find one. There is no gap in section 6603, subdivisions
(a), (b), and (f) to be filled by some other provision of the SVP Act (and



right to oppose the proceeding, to have the matter of the establishment of the
conservatorship tried by jury . . . .’”].)

9     The issue arose out of inconsistent provisions for the appointment of
experts. The SVP Act did not provide for the appointment of experts in
connection with a petition for release without authorization from the DSH
(§ 6608); but did provide for such appointment if the petition was made with
authorization from the DSH (former § 6605, subd. (d)). (See McKee, supra, at
pp. 1192-1193.)


                                      14
Irvin has identified no such provision even if there were a gap). The
language of the SVP act is clear: an SVP defendant “is entitled to a
trial by jury” (§ 6603, subd. (a)), and the petitioning attorney “has the
right to demand that the trial be before a jury” (§ 6603, subd. (b)), as
does he, but “[i]f the person subject to [the SVP Act] or the petitioning
attorney does not demand a jury trial, the trial shall be before the court
without a jury” (§ 6603, subd. (f)).


      B.    Due Process Does Not Require a Judicial Advisement of the
            Right to a Jury Trial, and a Personal Waiver in SVP Cases

      Irvin asserts that the judicial advisement preceding a personal
waiver of the right to a jury trial is required under the four-factor
balancing test in Moore v. Superior Court (2010) 50 Cal. 4th 802 (Moore)
and Otto, supra, 26 Cal. 4th 200, for determining what process is due in
civil commitment proceedings. We disagree.
      Like other individuals subject to involuntary civil commitment,
SVP defendants are “entitled to certain due process protections.”
(Moore, supra, 50 Cal.4th at p. 818.) To determine what those
protections are, courts have weighed the following four factors: “(1) the
private interest that will be affected by the official action; (2) the risk of
an erroneous deprivation of such interest through the procedures used,
and the probable value, if any, of additional or substitute procedural
safeguards; (3) the government’s interest, including the function
involved and the fiscal and administrative burdens that the additional
or substitute procedural requirement would entail; and (4) the dignitary
interest in informing individuals of the nature, grounds, and

                                       15
consequences of the action and in enabling them to present their side of
the story before a responsible government official.” (Moore, supra, 50
Cal.4th at p. 819, citing Allen, supra, 44 Cal.4th at pp. 862–863, Otto,
supra, 26 Cal.4th at p. 210.)
     Weighing the four factors above, we conclude that SVP defendants
are not entitled to the additional safeguards of a judicial advisement
and personal waiver of the right to a jury trial. Only the first factor
weighs in favor of adding these procedures, as the “‘private interests at
stake’” involve an SVP defendant’s “liberty, reputation, and freedom
from unwanted treatment.” (Moore, supra, 50 Cal.4th at pp. 821-822.)
The remaining factors do not weigh in favor of adding the requested
procedures.
     With regard to the second factor, Irvin has not suggested how the
current procedures used in SVP trials—including the burden of proof
beyond a reasonable doubt before a jury or the judge; an SVP
defendant’s entitlement to the effective assistance of counsel; and the
ability to present relevant and admissible evidence (§§ 6603 subds. (a),
(e), (f), 6604)—pose a risk of an erroneous deprivation of liberty,
reputation, or unwanted treatment. As discussed, a judicial advisement
and personal waiver are safeguards to ensure that defendants are able
to fully understand their right to a jury trial so that they can make an
informed choice about whether to waive that right. Irvin has provided
no authority, and we are aware of none, to suggest that factfinding by a
judge is somehow less reliable and more prone to injustice than
factfinding by a jury. (See e.g., People v. Deere (1985) 41 Cal. 3d 353,
360 (Deere) [“[i]n light of the heinous nature of defendant’s crimes,

                                    16
counsel may reasonably have believed that an experienced trial judge
would be more capable than a jury of viewing the facts dispassionately
and possibly exercising mercy on defendant’s behalf”], disapproved on
another ground in People v. Bloom (1989) 48 Cal. 3d 1194 (Bloom).)10
      The third factor, which focuses on the government’s interest in the
fiscal and administrative burdens the additional procedures would
entail, weighs against requiring the requested procedures. (See
Blackburn, supra, 61 Cal.4th at p. 1129 [“we are mindful of ‘the
“‘administrative burdens’” and “practical difficulties” of demanding new
procedures’”].) SVP proceedings, like other civil commitment
proceedings, may involve defendants who lack the capacity to make a
knowing and voluntary waiver. (See Moore, supra, 50 Cal.4th at p. 825
[“we can reasonably assume that significant potential overlap exists
between those mental disorders that qualify someone for commitment
as an SVP, on the one hand, and those that produce an inability to
comprehend the proceedings or assist in one’s defense on the other”].)



10     See also Raymond LaMagna, (Re)Constitutionalizing Confrontation:
Reexamining Unavailability and the Value of Live Testimony, 79 S. Cal. L.
Rev. 1499, 1507 (2006) [“there is no evidence to suggest that bench trials
would be less effective at generating accurate outcomes than jury trials”], and
Keith N. Hylton & Vikramaditya Khanna, A Public Choice Theory of
Criminal Procedure, 15 Sup. Ct. Econ. Rev. 61, 92-93, fn. 110 (2007) [“it is a
little difficult to believe that jury trials are likely to be more accurate (i.e.,
less error prone) than bench trials. One doubts there is any empirical
evidence to support this result and our legal system also seems to suggest
that jury trials may be more prone to errors than bench trials. . . . Much of
the law of evidence seems to try to protect the jury from misperceptions and
bias, whereas we seem less concerned with these matters for bench trials”].)


                                       17
      As discussed above, to address this issue in the context of the
statutorily required advisement and waiver of the right to a jury trial in
MDO and NGI proceedings, Blackburn and Tran require an advisement
and personal waiver, unless there is substantial evidence that the
defendant lacks the capacity to make a knowing and voluntary waiver.
(Blackburn, supra, 61 Cal.4th at p. 1116.) By analogy to Blackburn and
Tran, were an advisement and personal waiver of the right to a jury
trial required in SVP proceedings, then the additional procedure of
determining the defendant’s capacity to waive the right might be
required in some cases. Given that the SVP Act (unlike the MDO and
NGI statutes) does not require an advisement and personal waiver of
the right to a jury trial, the requirement of an additional analysis of the
defendant’s competence to waive, and a proceeding at which that
evidence is considered prior to any advisement and waiver, would
impose a fiscal and administrative burden not tethered to the statutory
right involved. (Cf. Indiana v. Edwards (2008) 554 U.S. 164, 175
[“[m]ental illness itself is not a unitary concept. It varies in degree. It
can vary over time. It interferes with an individual’s functioning at
different times in different ways”]; People v. Ford (2020) __ Cal.App.5th
__ [2020 WL 6255338, p. *3] [pretrial hearing to determine NGI
defendant’s competence “provides an opportunity for meaningful
interaction between the defendant and the court on the topic of the
defendant’s right to a jury”].)11

11   Irvin asserts that the government’s interests could have been readily
ameliorated in this case, because he “personally waived his right to be
present and he could have been advised of his jury trial right at the same

                                     18
      The final factor focuses on “informing [SVP defendants] of the
nature, grounds, and consequences of the action,” and “enabling them to
present their side of the story.” (People v. Allen (2008) 44 Cal. 4th 843,
862.) These concerns do not support imposition of a judicial advisement
and personal waiver. There is no reason to believe that counsel for SVP
defendants do not adequately inform them of the right to a jury trial, as
well as the nature, grounds, and consequences of an SVP proceeding.12
(See Blackburn, supra, 61 Cal.4th at p. 1124; Conservatorship of Mary
K. (1991) 234 Cal. App. 3d 265, 272.) Moreover, an advisement and
waiver of the right to a jury trial have no bearing on a defendant’s
ability to personally present his or her own theories of defense or
testimony at trial. (Compare Allen, supra, 44 Cal.4th at p. 869 [denial
of right to testify over objection of trial counsel “would impair the
defendant’s ability to be heard” by the trier of fact]; Otto, supra, 26
Cal.4th at pp. 214-215 [admission of multiple hearsay statements did
not preclude SVP defendant from presenting his own witnesses and
cross-examining any prosecution witness].)
      Considering the relevant factors, we conclude SVP defendants are
not entitled, as a matter of due process, to a judicial advisement and
personal waiver of their right to a jury trial.




time.” But he misses the point. The relevant due process analysis does not
hinge on the peculiar facts of his case, but on the application of the relevant
due process principles in SVP proceedings generally.

12   Irvin’s response to the trial court’s inquiry in this case confirmed that
he had spoken with counsel about how trial would proceed.

                                       19
II.   Irvin Has Forfeited His Equal Protection Challenge
      Irvin contends that section 6603 violates equal protection
principles, because SVP defendants are not entitled to judicial
advisements preceding a personal waiver of the right to a jury trial,
whereas persons similarly situated to SVP defendants (i.e. MDO and
NGI defendants) are entitled to those safeguards.
      The Attorney General contends that Irvin has forfeited this
contention for failure to raise an equal protection violation or
requesting a judicial advisement and personal waiver of Irvin’s right to
a jury trial. We agree. (People v. Alexander (2010) 49 Cal. 4th 846, 880,
fn. 14; People v. Rogers (2006) 39 Cal. 4th 826, 854; People v. Burgener
(2003) 29 Cal. 4th 833, 861; People v. Carpenter (1997) 15 Cal. 4th 312,
362, overruled on another ground in People v. Diaz (2015) 60 Cal. 4th
1176.)
      Anticipating this result, Irvin argues we should address the
merits because the contention is “based on a newly announced
constitutional principle that could not reasonably have been anticipated
at the time of trial”; the claimed error affects his fundamental
constitutional rights; and his trial counsel rendered constitutionally
ineffective assistance of counsel.
      Our discussion above largely dispenses with Irvin’s first two
arguments. In any event, we decline to exercise our discretion to
address the equal protection issue because it does not hinge on a pure
question of law based on undisputed facts. (See In re Spencer S. (2009)
176 Cal. App. 4th 1315, 1323; In re York (1995) 9 Cal. 4th 1133, 1152.)



                                     20
The petitioner was not afforded an opportunity below to set forth
reasons and possibly produce evidence justifying any disparate
treatment in MDO or NGI proceedings on the one hand, and SVP
proceedings on the other.
      With regard to Irvin’s final argument—that he received ineffective
assistance of counsel—he has not demonstrated that his trial counsel
rendered ineffective assistance. (See § 6603, subd. (a) [“A person
subject to this article is entitled to . . . the assistance of counsel”]; In re
Wright (2005) 128 Cal. App. 4th 663, 674 [analyzing statutory right to
effective assistance of counsel under Strickland].) “When challenging a
[commitment] on grounds of ineffective assistance, the defendant must
demonstrate counsel’s inadequacy. To satisfy this burden, the
defendant must first show counsel’s performance was deficient, in that
it fell below an objective standard of reasonableness under prevailing
professional norms. Second, the defendant must show resulting
prejudice, i.e., a reasonable probability that, but for counsel’s deficient
performance, the outcome of the proceeding would have been different.”
(People v. Mai (2013) 57 Cal. 4th 986, 1009 (Mai).)
      When examining an ineffective assistance claim, we defer to
counsel’s “reasonable tactical decisions, and there is a presumption
counsel acted within the wide range of reasonable professional
assistance. . . . On direct appeal, a [commitment] will be reversed for
ineffective assistance only if (1) the record affirmatively discloses
counsel had no rational tactical purpose for the challenged act or
omission, (2) counsel was asked for a reason and failed to provide one,
or (3) there simply could be no satisfactory explanation. All other

                                       21
claims of ineffective assistance are more appropriately resolved in a
habeas corpus proceeding.” (Mai, supra, 57 Cal.4th at p. 1009.)
     Irvin has failed to show that his trial counsel engaged in deficient
performance by failing to request—whether on equal protection grounds
or more generally—a judicial advisement and personal waiver of Irvin’s
right to a jury trial. The record suggests a reasonable tactical decision:
given the nature of his crimes and the issue whether he remained a
danger, counsel might well have believed that the judge would be better
able to dispassionately evaluate the evidence and apply the law. (See
Deere, supra, 41 Cal.3d at p. 360, disapproved on another ground in
Bloom, supra, 48 Cal. 3d 1194.)
     Irvin has also failed to establish a reasonable probability that, but
for counsel’s failure to request a judicial advisement and personal
waiver of Irvin’s right to a jury trial, Irvin would have demanded a jury
trial. There is nothing to suggest that Irvin would not have waived his
right to a jury trial, had he been advised of the right and asked for a
waiver by the court.
                                     //
                                     //
                                     //
                                     //
                                     //
                                     //
                                     //




                                    22
                     DISPOSITION
The judgment is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                 WILLHITE, J.
We concur:




MANELLA, P. J.




COLLINS, J.




                            23